Appeal from decision and award of the Workmen’s Compensation Board in a death case directing the payment of funeral expenses and the payment of $500 to the *790Vocational Rehabilitation Fund and $1,500 to the Fund for Reopened Cases, the decedent having left no dependents. The evidence supported the conclusion that a pre-existing heart condition, from which the decedent had been suffering for many years, was aggravated by a fall on the stairs of the convent where the decedent lived and engaged in teaching, which fall resulted in a fracture of her hip. An operation was necessary for the correction of the hip fracture. There was testimony that the shock of the hip fracture and of the operation aggravated the decedent’s heart condition to the point of causing her death. It was also proved that an electrocardiogram, taken a week after the accident, showed recent injury to the heart. The board’s conclusion that there was a causal connection between the accident and the decedent’s death was amply supported by the evidence. The medical testimony to the contrary was, at best, only sufficient to raise a question of fact upon which the board’s decision is final. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, J J.